Fisher, J. This claim is for damages to claimant’s automobile, which be was required to use in the performance of his duties as a utility engineer for the Illinois Commerce Commission. For the use of his car claimant was paid mileage by respondent at the rate of $.04% per mile. On January 12, 1945, while claimant was on business of the State, pursuant to instructions, he was driving west on Route 16 in the Village of Tower Hill when he was compelled to veer suddenly to the left to avoid hitting another automobile, and claimant’s automobile collided first with a timber sign post and then with a concrete headwall of a culvert. Claimant thereby sustained damages to his automobile in the sum of $366.62, for which sum he seeks an award. The record consists of the Complaint, Departmental Report, Transcript of Evidence, Statement, Brief and Argument on behalf of Claimant, and Waiver of Brief by Respondent. There is no rule of Jaw by which the State can be held to insure the property of an employee that is being used by such employee while in the discharge of his duties. The probability of such loss or damage is a risk incident to the employment. Caslyn vs. State, 9 C. C. R. 107. Hupp vs. State, 10 C. C. R. 360. Connor vs. State, 12 C. C. R. 21 at page 25. Award denied.